Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed August 18, 2021 has been entered.  Claims 1-3 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-050697 (and its translation of record) in view of Maekawa et al. (US 2015/0283616).
JP ‘697 discloses forming silver particles having a size of 0.08-1.0 um (80-1000 nm) and crystallite diameter of 20-150 nm; see para. [0008] of the translation of JP ‘697. Tables 1 and 2 of the prior art indicate embodiments where the reduction rate is 99% or more. The particles are produced by mixing a solution containing silver ions and a solution containing a reducing agent such that the ions are reduced to silver metal, i.e. equivalent to the claimed “wet reduction method”.  Further, para. [0006] of the translation indicates that the two solutions flow out from nozzles facing each other diagonally downward and merge below the nozzles.  In such a situation, one can consider the silver solution to be a “main stream” as recited in claim 1 as 
JP ‘697 employs a silver ammine solution as the silver solution as opposed to one that “does not substantially contain a complexing agent for silver” as required by claim 1 as amended, does not disclose that the two nozzles would be “capable of approaching to and separating from each other” in which at least one surface rotates as recited in claim 3, and does not does not specifically disclose examples with the presently claimed ratio of crystallite diameter to particle diameter. However, 
a) Maekawa is also directed to producing silver particles by mixing a silver solution and a reducing agent solution, i.e. is in a similar field of endeavor as JP ‘697.  Maekawa indicates that the silver solution in such a process may be one that is merely a silver compound such as AgNO3 and Pure Water; see Maekawa Table 19.  In other words, Maekawa indicates the conventionality of using a silver solution without an ammine or other complexing agent in such a solution.  Further, this would be a much simpler arrangement, leading one of skill in the art to try such an arrangement when producing silver particles.
b) With regard to the specific arrangement of the surfaces as defined in claim 3, Maekawa para. [0185] indicates the conventionality in the art of employing such an arrangement in the prior art method.
c) The above-noted ranges of particle size and crystallite diameter overlap those presently claimed—for example a method that results in a material with a particle diameter of 100 nm and crystallite diameter of 90 nm would fall within the
 scope of both the method taught in JP ‘697 and the present claims. Because of the overlap, one of ordinary skill in the art, practicing the method disclosed by JP ‘697, would adjust the 
Thus, the combined disclosures of JP 2008-080697 and Maekawa et al. would have at least suggested a method as presently claimed to one of ordinary skill in the art.

			Response to Arguments
In remarks filed August 18, 2021, Applicant argues that a “continuous wet reduction method” as claimed is somehow distinct from the prior art methods, that certain disclosure in the present specification provides evidence of criticality or non-obviousness of the limitation that the silver solution does not substantially contain a complexing agent, and/or that other disclosure in the specification provides evidence of criticality or non-obviousness of the limitation that the silver solution is a main stream.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:
a) The merging of solutions and consequent reduction of the silver compound in the silver solution in the prior art is considered equivalent to a “continuous wet reduction method” as claimed.  If this term is intended to have some narrow meaning that would distinguish it from the prior art method, no such meaning is clear from a reading of the present specification.
b) With regard to an alleged criticality of a silver solution not containing a complexing agent, the comparison of example 2 to comparative example 2 at best shows a difference between using a silver solution containing only pure water and one containing EDA.  This cannot be considered sufficient evidence that the use of any 
c) With regard to an alleged criticality of a silver solution as a main stream, the comparison of example 1 to comparative example 1, it is unclear what applicant is attempting to compare.  The liquid sending flow rates of the 1st and 2nd fluids in example 1 and comparative example 1 are identical, so it is unclear on what basis applicant asserts that the silver solution is the main stream in one case and the reducing agent solution is the main stream in the other case.  If the respective fluid flow rates are the same, then whichever fluid is flowing at a greater rate (the 1st or silver-containing fluid in both example 1 and comparative example 1) would be considered the main stream.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 25, 2021